     Case 8-16-75545-reg            Doc 658        Filed 12/14/18     Entered 12/14/18 10:15:42




KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP
200 West 41st Street, 17th Floor
New York, NY 10036-7203
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Sean C. Southard
Lauren C. Kiss

Counsel to the Debtor and Debtor-in-
  Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :   Chapter 11
                                                                :
DOWLING COLLEGE,                                                :
f/d/b/a DOWLING INSTITUTE,                                      :   Case No. 16-75545 (REG)
f/d/b/a DOWLING COLLEGE ALUMNI                                  :
ASSOCIATION,                                                    :
f/d/b/a CECOM,                                                  :
a/k/a DOWLING COLLEGE, INC.,                                    :
                                                                :
                                             Debtor.            :
----------------------------------------------------------------x

                                          HEARING AGENDA

Time and Date of Hearing:                                December 17, 2018 at 1:30 p.m. (Eastern
                                                         Time)

Location of Hearing:                                     Courtroom of the Honorable Robert E.
                                                         Grossman, United States Bankruptcy Court
                                                         for the Eastern District of New York, Alfonse
                                                         M. D’Amato U.S. Courthouse, 290 Federal
                                                         Plaza, Courtroom 860, Central Islip, New
                                                         York 11722
       Case 8-16-75545-reg       Doc 658     Filed 12/14/18      Entered 12/14/18 10:15:42




Copies of Motions                                    The Motions and Applications may be viewed
and Applications:                                    on the Court’s website
                                                     (http://www.nyeb.uscourts.gov/) with a login
                                                     and password to the Court’s Public Access to
                                                     Court Electronic Records and copies of such
                                                     documents can be obtained from the Debtor’s
                                                     noticing agent, Garden City Group, LLC at
                                                     www.choosegcg.com/cases-info/dco/

  I.          Uncontested Matters

        1.       Committee’s Motion to Amend Final Order (I) Authorizing Debtor to Obtain
                 Postpetition Financing and Use Cash Collateral, (II) Granting Adequate Protection,
                 and (III) Granting Certain Related Relief [DE 624]

                 Related Documents:

                 A.     Affidavit of Service [DE 625]

                 Status: This matter is going forward.

         2.      Confirmation Hearing

                 Related Documents:

                 A.     Order Approving (I) Disclosure Statement, (II) Form and Manner of
                        Notices, (III) Form of Ballots and (IV) Solicitation Materials and
                        Solicitation Procedures [DE 639]

                 B.     First Amended Plan of Liquidation of Dowling College Pursuant to Chapter
                        11 of the Bankruptcy Code, as Modified [DE 640]

                 C.     First Amended Disclosure Statement for First Amended Plan of Liquidation
                        of Dowling College Pursuant to Chapter 11 of the Bankruptcy Code, as
                        Modified [DE 641]

                 D.     Notice of (I) Approval of Disclosure Statement; (II) Establishment of
                        Voting Record Date; (III) Hearing on Confirmation of the Plan and
                        Procedures for Objecting to Confirmation of the Plan; and (IV) Procedures
                        and Deadline for Voting on the Plan [DE 642]

                 E.     Affidavit of Service re DE 639, 640, 641, 642 [DE 646]

                 F.     Supplement to the First Amended Plan of Liquidation of Dowling College
                        Pursuant to Chapter 11 of the Bankruptcy Code, as Modified [DE 650]



                                                 2
   Case 8-16-75545-reg     Doc 658     Filed 12/14/18     Entered 12/14/18 10:15:42




           G.     Declaration of Joseph Arena on Behalf of Epiq Corporate Restructuring,
                  LLC Regarding Voting and Tabulation of Ballots Cast on the First
                  Amended Plan of Dowling College Pursuant to Chapter 11 of the
                  Bankruptcy Code, as Modified [DE 652]

           H.     Declaration of Robert S. Rosenfeld in Support of Entry of an Order
                  Confirming the First Amended Plan of Liquidation of Dowling College
                  Pursuant to Chapter 11 of the Bankruptcy Code, as Modified [DE 653]

           I.     Affidavit of Service re DE 650 [DE 654]

           J.     Memorandum of Law in Support of Entry of an Order Confirming the First
                  Amended Plan of Liquidation of Dowling College Pursuant to Chapter 11
                  of the Bankruptcy Code, as Modified [DE 655]

           K.     Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                  Order Pursuant to 11 U.S.C. §§ 1129 and Fed. R. Bankr. P. 3020
                  Confirming First Amended Plan Pursuant to Chapter 11 of the Bankruptcy
                  Code, as Modified [DE 656]

           Status: This matter is going forward.

     3.    Supplemental Application of SilvermanAcampora LLP, Counsel to the Official
           Committee of Unsecured Creditors, for Interim Payment of Amounts Held Back
           Pursuant to Court Orders [DE 657]

           Status: This matter is going forward.



Dated: New York, New York
       December 14, 2018
                                               KLESTADT WINTERS JURELLER
                                                SOUTHARD & STEVENS, LLP


                                       By: /s/ Sean C. Southard
                                           Sean C. Southard
                                           Lauren C. Kiss
                                           200 West 41st Street, 17th Floor
                                           New York, NY 10036
                                           Tel: (212) 972-3000
                                           Fax: (212) 972-2245
                                           Email: ssouthard@klestadt.com
                                                   lkiss@klestadt.com

                                               Counsel to the Debtor and Debtor-in-
                                                 Possession
                                           3
